 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarton Brands,Ltd.andEdward HumesDistillery,Rectifying,Wine and Allied Workers Inter-national Union of America,Local23, AFL-CIO andEdwardHumes.Cases 9-CA-7816-1 and 9-CB-2286September27, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn October 30, 1973, Administrative Law JudgeJoseph I. Nachman issued the attached Decision inthis proceeding. Thereafter, General Counsel filed ex-ceptions and a supporting brief, the Charging Partyfiled exceptions and a supporting brief, and Respon-dent Union filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Barton Brands, Ltd. (herein Barton), and GlencoeDistilling Company (herein Glencoe) were separatelyowned and operated companies in Bardstown, Ken-tucky, engaged in the production and sale of alcoholicbeverages.Distillery,Rectifying,Wine and AlliedWorkers' International Union of America, Local 23,AFL-CIO (herein Local 23), represents the produc-tion and maintenance employees of several distilleriesin the area including Barton and the former Glencoedistillery.Each employer had a separate collective-bargaining agreement with Local 23. Due to businessreverses, Glencoe sold all its assets and plant facilitiesto Barton on or about August 31, 1969.Paul Kraus, chief operations officer of Barton's en-terprise at Bardstown, whose duties included the han-dlingof labor relations, arranged for separatemeetings addressed to all Barton and all Glencoe em-ployees including those on layoff status. Officials ofLocal 23 and John McKiernan, a vice president ofInternational and regional director for its region 2which includes Kentucky, also attended the meeting.Kraus explained that Barton planned to expand theGlencoe facility by building a new bottling plant anda railroad siding. He further explained that if seniorityat the two facilities were to remain separate Bartonwould not transfer employees from one unit to theother.Kraus stated he felt that it would serve the bestinterests of the employees if the two units were to beconsidered as one and seniorities "dovetailed." Thedecision was left to the two groups of employees andboth groups voted in favor of "dovetailing." Accord-ingly, Barton and Local 23 amended their then ex-isting contract, effectiveNovember 28, 1969, andprovided for the "dovetailing" of seniority as indi-cated above.For business reasons, Barton subsequently decidednot to build the new bottling plant and railroad siding.Barton even had to lay off some employees in theBarton plant in late 1971. Since the "dovetailing"agreement was in effect, former Glencoe employeeswho had extensive seniority with Glencoe continuedtowork while Barton employees who had workedlonger for Barton than had the former Glencoe em-ployees were laid off. Naturally, Barton employeesaffected by the layoffs were dissatisfied.When thetime for the expiration of the old contract approached(June 20, 1972), there apparently was some desire onthe part of the Barton employees affected by the lay-offs to modify the seniority roster so that senioritywould be based only on the length of service withBarton. These people found a willing champion oftheir cause in the person of Ken Cecil.In early 1972, Cecil was vice president of Local 23and a member of the negotiating committee for theBarton unit. In April or May 1972, he made the unionproposal that seniority of the former Glencoe employ-ee be "endtailed" rather than "dovetailed." Althoughthe Company first rejected this proposal, ultimatelythe parties agreed on a provision, ratified on October12, 1972, and retroactive to July 1, 1972, which pro-vides that for the purposes of layoff and recall theformer Glencoe employees will be deemed to haveseniority at Barton only as of the date of purchase ofGlencoe by Barton. Thus, the former Glencoe em-ployees had taken away from them the senioritystanding which they had previously enjoyed whentheir seniority at Glencoe had been "dovetailed" intothe Barton seniority list.Nominations for union officers occurred in No-vember 1972, and elections occurred in December.Ken Cecil ran unopposed for vice president of Local23 and he also ran for plant chairman or chief stewardof Barton.Edward Humes, a former Glencoe employee, testi-fied that 8 or 10 times during the campaign and on 2or 3 occasions in early December Cecil emphasizedthe fact that he was the one who got the Glencoeemployees knocked down to the bottom of the senior-ity list and that he did not have anything to worryabout as far as being elected. Humes also testified thatwhen he told Cecil that Cecil had a responsibility to213 NLRB No. 71 BARTON BRANDS, LTD.represent all the people in the Union, Cecil replied, "Idon't have any obligation to that Glencoe bunch atall. I'm not under any oath or anything to representyou.,,Edwin C. Walker, another former Glencoe employ-ee, testified that around November 1 Cecil said therewould be no Glencoe people there in 30 days. Walkerfurther testified that around December 1 Cecil toldthe Barton employees they should vote for him and hewould get reelected on account of "putting down" theseniority of the former Glencoe employees. Also,Walker confirmed Humes' testimony that, in responseto Humes' statement on Cecil's responsibility to rep-resent all the people in the Union, Cecil replied thathe did not have any oath to represent the Glencoepeople.Elmer Ball, another former Glencoe employee, tes-tified that in November Cecil said he was planning toget rid of the Glencoe bunch and that he had nothingto worry about in being elected vice president since hewas getting rid of the Glencoe men.Cecil testified that he did not remember any com-ment about responsibility to represent other people.He denied only that he said that he would not repre-sent all the people, that he told Ball he was going toget rid of the Glenco men, and that there would notbe any former Glenco employees left within 30 daysafter his conversation with Walker.The General Counsel and Charging Party contendthat the facts of this case establish a violation of Sec-tion 8(b)(1)(A) and (2) on the part of the Union, andSection 8(a)(3) and (1) on the part of the Company inview of the precedent established inMiranda FuelCompany, Inc.,140 NLRB 181.Mirandaholds that abargaining representative and an employer violateSection 8(b)(2) and (1)(A) and 8(a)(3) and (1) of theAct, respectively, when the union attempts to cause ordoes cause an employer to derogate the employmentstatus of an employee for arbitrary or irrelevant rea-sons or upon the basis of an unfair classification.,WhileFord Motor Company v. Huffman,345 U.S. 330,teaches that a wide range of reasonableness must beallowed a statutory bargaining representative in serv-ing the unit it represents, the bargaining representa-tive is still subject always to complete good faith andhonesty of purpose in the exercise of its discretion.The Respondent Union did violate its duty of fairrepresentation to all the employees in the bargainingunit when it "endtailed" the seniority of the formerGlencoe employees largely, if not solely, for the rea-son to advance the political cause of Union OfficialKen Cecil. The motivation for the Union's stand of1See alsoTheWallace Corporation v. N.L.R.B.,323 U.S. 248;Steele v.Louisville & Nashville Railroad Co, et. al.,323 U.S. 192;Tunstall v. Brother-hood of Locomotive Firemen & Engineers,323 U.S. 210.641"endtailing" was not any good-faith effort to repre-sent allof the employees in an admittedly difficultsituation where either the laid-off Barton group or theformer Glencoe group must lose; rather the motiva-tion for the Union's stand was to assure the electionof Ken Cecil by the numerically superior Barton em-ployees at the expense of the small minority of formerGlencoe employees.2Contrary to our dissenting colleague, we find thatthe Union did not demonstrate good faith or honestyof purpose. Cecil's statements claiming responsibilityfor "endtailing" the former Glencoe employees dem-onstrate that his purpose was to enhance his ownpolitical objectives' Moreover, he stated categoricallythat he had no obligation to represent the formerGlencoe employees even though they were in the bar-gaining unit. In view of the foregoing, we find that theUnion transgressed the "wide rangeof reason-ableness" accorded a statutory bargainingrepresenta-tive in serving the unit it represents.Truck Drivers and Helpers, Local Union 568 (RedBall Motor Freight, Inc.),157 NLRB 1237, is relevanthere. InRed Ball,we found a violation of Section8(b)(1)(A) based on the fact that one of the two unionscompeting for employee support in a Board-conduct-ed election promised that if it prevailed in the electionthe contract with the employer would provide that itsmembers would have seniority over the members ofthe competing union. In the instant casc, as inRedBall,Cecil played a strong political group, the Bartonemployees, against a weak political group, the formerGlencoe employees for Cecil's advantage.Respondent Union would distinguish theRed Balldecision by noting that it involved a Board-conductedelection where groups were distinguished by member-ship in the weaker or stronger union while the instantcase involves two groups within a union. This is adistinction without a difference. A union has an obli-gation to represent all employees in a unit fairly andviolates this duty when it takes a position for intraun-ion partisan political reasons. The duty of fair repre-sentation is constant no matter in which context itarises.We cannot agree with the Administrative LawJudge when he sanctions the union conduct here onthe theory that union officials like politicians musttake action to curry favor with the majority of em-2 There were about 223 employeesin theunit, only12 of whom wereformerGlencoe employees.7 In replyto our dissenting colleague who claimswe rely onstatementsmade by Ken Cecil afterthe contract was signed,we note that Cecil seizedtheGlencoe"endtailing"issue in Aprilor May 1972 ata union meetingwhere the union president instructed the stewards and plant chairmen tocanvass the plant for bargaining proposals.Cecilimmediately raised theGlencoe "endtailing"issue at this meeting which was several months priorto thesigningof thecontracton October 12, 1972,and, indeed, even beforecontract negotiations had begun. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in order to insure their reelection and that acandidate for office cannot prevail unless he convinc-es a majority of the electorate to support him. Anelected union official,doubtless has a need to developand to maintain his constituency,like any politicianin any other context.However,as a union official, heis under a statutory duty to see that all employees arefairly represented,and he may not lawfully violatethat duty by causing interference in the employmentrelationship of any employees in the unit upon arbi-trary grounds solely to advance his own personal po-litical ambition within the Union.THE REMEDYHaving found that the Respondents have engagedin unfair labor practices,we shall order that each ofthem cease and desist therefrom and take certain af-firmative action designed to effectuate the policies ofthe Act.RespondentCompany,havingdiscriminatedagainst Edward Humes,Lucy Stone, Samuel A. Cam-bron,Charles E.Ball, A. D.Lanham,Charles Miles,James R. Hutchins,Charles E.Mattingly,Edwin C.Walker,Joseph J. Riggs,Charles Greenwell,WilliamE. Welch,and Lelia Fields(herein the former Glencoeemployees),who were on the seniority list of GlencoeDistilling Company on August 31,1969, for the pur-poses of layoff and recall by the adoption of the lastparagraph of article VIII,section 1, of the collective-bargaining agreement,must immediately restore themto their former positions on the seniority roster or tosuch higher positions on the roster to which they maybe entitled if employees of higher seniority have sinceterminated their employment with the Company forall purposes and to all rights attached to such posi-tions on the roster.Respondent Union,having causedtheCompany to discriminate against the formerGlencoe employees,shall immediately notify theCompany and the former Glencoe employees that ithas no objection to their restoration on the seniorityroster which we will order and to all rights attachedto such positions on the roster.We shall also order that the Company and theUnion,jointly and severally, make the former Glen-coe employees whole for any loss of pay they mayhave suffered by reason of the discrimination againstthem,by payment to them individually of a sum ofmoney equal to what they normally would haveearned as wages had they been occupying their formerpositions on the list from July 1, 1972,to the datewhen,pursuant to the Order herein,the Companyshall restore them to said position on the list,less theirnet earnings during said period.Respondent Unionmay terminate its liability for the further accrual ofbackpay by notifying the Respondent Company, inwriting,that the Respondent Union has no objectionto the restoration of the former Glencoe employees totheir former positions on the seniority roster.The Re-spondent Union shall not thereafter be liable for anybackpay accruing after 5 days from the giving of suchnotice.Backpay shall be computed in the manner set forthin F.W.Woolworth Company,90 NLRB 289 (1950),with interest added thereto in the manner set forth inIsis Plumbing&Heating Co.,138 NLRB 716 (1963).We shall order further that Respondent Companymake available to the Board upon request payroll andother records,in order to facilitate the checking of theamount of backpay due and the rights of employmentunder the terms of this Order.Since we have concluded that Respondents are giv-ing effect to an agreement containing unlawful senior-ity provisions,we shall further order that they refrainfrom doing so in the future.Upon the basis of the foregoing findings of fact,and upon the entire record in the case,we make thefollowing:AMENDED CONCLUSIONS OF LAWWe hereby amend the Administrative Law Judge'sConclusion of Law 4 as follows and add Conclusionsof Law 5,6, and 7:"4.The collective-bargaining agreement betweenthe Company and the Union,inter alia,"endtails"seniority of the former Glencoe employees for thepurposes of layoff and recall."5.By performing and giving effect to said collec-tive-bargaining agreement,the Company has inter-fered with, restrained,and coerced employees in theexercise of rights guaranteed by Section 6 of the Act,and has discriminated against employees in respect totheir hire and tenure of employment and other termsand conditions of employment,and has thereby en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act."6.By performing and giving effect to its collec-tive-bargaining agreement with the Company con-taining the aforesaid unlawful seniority provision, theUnion has restrained and coerced employees in theexercise of their rights guaranteed by Section 7 of theAct, and has caused or attempted to cause the Com-pany to discriminate against employees in violation ofSection 8(a)(3) of the Act, and has thereby engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and(2) of the Act."7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act." BARTONBRANDS,LTD.643ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A. Respondent Barton Brands, Ltd., Bardstown,Kentucky, its officers agents, successors, and assigns,shall:1.Cease and desist from:(a)Encouraging membership in, or activities onbehalf of, the Respondent Union or any other labororganization of its employees, by reducing seniority ofany of its employees, pursuant to a collective-bargain-ing agreement or otherwise, or by discriminatingagainst them in any other manner in regard to theirhire or tenure of employment, or any term or condi-tion of employment, except to the extent permitted bySection 8(a)(3) of the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act, ex-cept to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Restore Edward Humes, Lucy Stone, SamuelA. Cambron, Charles E. Ball, A. D. Lanham, CharlesMiles, James R. Hutchins, Charles E. Mattingly, Ed-win C. Walker, Joseph J. Riggs, Charles Greenwell,William E. Welch, and Lelia Fields to their formerpositions on the seniority roster or to such higherpositions on the roster to which they may be entitledif employees of higher seniority have since terminatedtheir employment with the Company for all purposesand to all rights attached to such positions on theroster.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due and the rights of employment and se-niority under the terms of this Order.(c)Post at its premises at Bardstown, Kentucky,copies of the attached notice marked "Appendix A." °Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly signedby an authorized representative of the Company, shallIn the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals,the words in the notice reading"Posted by Order of theNationalLaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourt ofAppeals Enforcing an Order of the NationalLaborRelations Board"be posted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered, de-faced, or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph A, 2, (c), above,as soon as they are forwarded by the Regional Direc-tor, copies of the Respondent Union's attached noticemarked "Appendix B."(e)Mail to the Regional Director for Region 9signed copies of the attached notice marked "Appen-dix A" for posting by Respondent Distillery, Rectify-ing,Wine and Allied Workers' International Union ofAmerica, Local 23, AFL-CIO, at its business officesand meeting halls, including all places where noticestomembers are customarily posted. Copies of saidnotice, to be furnished by the Regional Director forRegion 9, shall, after being duly signed by an author-ized representative of the Company, be forthwith re-turned to the Regional Director for such posting.(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.B.Respondent Distillery, Rectifying,Wine andAllied Workers' International Union of America, Lo-cal 23, AFL-CIO, Bardstown, Kentucky, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause the RespondentCompany to discriminate against Edward Humes,Lucy Stone, Samuel A. Cambron, Charles E. Ball,A. D. Lanham, Charles Miles, James R. Hutchins,Charles E. Mattingly, Edwin C. Walker, Joseph J.Riggs, Charles Greenwell, William E. Welch, and Le-lia Fields, or any other employee in violation of Sec-tion 8(a)(3) of the Act.(b) In any like or related manner, restraining orcoercing employees in the exercise of the rights guar-anteed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Notify Edward Humes, Lucy Stone, Samuel A.Cambron, Charles E. Ball, A. D. Lanham, CharlesMiles, James R. Hutchins, Charles E. Mattingly, Ed-win C. Walker, Joseph J. Riggs, Charles Greenwell,William E. Welch, and Lelia Fields and the Respon-dent Company that it has no objection to the restora- 644DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of said employees to their former positions on theseniority roster for all purposes, or to such other posi-tions to which the said employees may be entitled,together with the rights pertaining to those positions.(b) Post at its business offices andmeetinghalls inBardstown, Kentucky, copies of the attached noticemarked "Appendix B." 5 Copies of said notice, onforms provided by the Regional Director for Region9, after being duly signed by an authorized represen-tative of the Respondent Union, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to mem-bers are cutomarily posted. Reasonable steps shall betaken by Respondent Union to insure that said no-tices arenot altered, defaced, or covered by any othermaterial.(c)Post at thesameplaces and under the sameconditions as set forth in paragraph B, 2, (b), above,as soon as they are forwarded by the Regional Direc-tor, copies of the Respondent Company's attachednotice marked "Appendix A."(d)Mail to the Regional Director for Region 9signed copies of the attached notice marked "Appen-dix B" for posting by Barton Brands, Ltd., at its prem-ises inBardstown, Kentucky, in places where noticesto employees are customarily posted. Copies of thenotice, to be furnished by the Regional Director forRegion 9, shall, after being duly signed by an author-ized representative of the Respondent Union, beforthwith returned to the Regional Director for suchposting.(e)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken to com-ply herewith.C. Respondent Barton Brands, Ltd., its officers,agents,successors,and assigns, and Respondent Dis-tillery,Rectifying, Wine and Allied Workers'Interna-tionalUnion of America, Local 23, AFL-CIO, and itsofficers,agents,and representatives, shall jointly andseverallymakeEdward Humes, Lucy Stone,SamuelA. Cambron, Charles E. Ball, A. D. Lanham, CharlesMiles,JamesR. Hutchins, Charles E. Mattingly, Ed-win C. Walker, Joseph J. Riggs, Charles Greenwell,William E. Welch, and Lelia Fields individuallywhole for any loss of pay they may have sufferedbecause of the discriminationagainstthem in themanner setforth in section of this Decision entitled"The Remedy."MEMBER JENKINS,dissenting:I do not agree with my colleagues' conclusions thatRespondent Company violated Section 8(a)(1) and (3)3 See fn.4, supra.of the Act, nor do 1 agree that Respondent Unionviolated Section 8(b)(1)(A) and 8(b)(2) of the Act.Instead, for the reasons hereinafter set forth, I agreewith the Administrative Law Judge's conclusion thatthe complaints should be dismissed in their entirety.The facts in this case are, for the most part, notdisputed. Briefly, it appears that Respondent Unionrepresents and has represented, in separate units, theemployees of several employers in the Bardstown,Kentucky, area. In this regard, the Union has repre-sented the Glencoe employees since 1941 and Re-spondent Barton's employees since 1953. Each of thebargaining units has a different seniority list and, withthe exception of the dovetailing arrangement dis-cussed below, the seniority list for each bargainingunit has always remained separate.On or about August 31, 1969, Glencoe sold all itsassets and plant facilities to Respondent Barton. Atthe time of this sale Glencoe had only about five unitemployees on its payroll, and some 25 or 30 employ-ees in layoff status, some of whom had not worked foras much as 8 to 10 years.6 The Union and Glencoe hadbeen parties to a collective-bargaining agreement cov-ering these employees, but the agreement had expiredon or about April 30, 1969. It appears that this con-tract, as noted above, contained a separate Glencoeseniority provision. In the meantime, sometime priorto August 31, Respondent Barton and the Union hadconcluded negotiations for a new collective-bargain-ing agreement covering the Barton employees. Thisagreementmade no provision for the integration ofthe bargaining units or seniority at the Barton plantand the Glencoe plant.After the purchase of Glencoe by Barton, PaulKraus, chief operations officer of Barton, arrangedfor separate meetings and at those meetings addressedallBarton and Glencoe employees, including thosethen on layoff status. Also in attendance at the sepa-ratemeetings were officials of Local 23, as well asJohn McKiernan, a vice president of the Internation-al.At these separatemeetingsKraus explained thatBarton had broad sweeping plans for the expansion ofboth plant facilities including the construction of anew bottling complex. He also assured both groupsthat Barton planned to accept the former Glencoeemployees as its own, that Barton intended to recallthoseGlencoe employees in layoff status, and thatthere would be no lack of work. He concluded byurging that the employees agree to "dovetailing" theseniority of the Barton and former Glencoe employ-ees into one list because this would be good for bothgroups. Thereafter, both groups voted in favor ofKraus' suggestion.6Charging Party Humes was on layoff status at Glencoe and had been laidoff for approximately 9 or 9 years before. BARTON BRANDS, LTD.Subsequently, Barton and the Union began negoti-ations regarding the integration of the two bargainingunits.These negotiations resulted in an amendment tothe existing collective-bargaining agreement with Bar-ton which was signed on December 8, 1969. Thisamendment appears to provide, in part, that employ-ees who were on the seniority list of Glencoe on Au-gust 31, 1969, were deemed employees covered by thecollective-bargaining agreement between Barton andthe Union as of September 1, 1969, and were to becredited with the seniority which they had attained asof August 31, 1969, as employees of Glencoe. Prior tothe execution of that amendment, the amendmentwas discussed in separate meetings with the employ-ees of Barton and Glencoe. It appears that Krausattended both meetings and informed each group thatif there were no merger of bargaining units and thedovetailing of seniority, Barton still planned to builda new complex at Glencoe and that Glencoe wouldstill have its separate seniority which wouldmean "wedon't have to transfer any Barton people down to thenew Glencoe complex, we can hire people off thestreet."The proposed amendment was ratified byvotes of the employees in both groups.Sometime later, Barton abandoned its plans for ex-pansion and there was a substantial reduction in thevolume of production. This resulted in some layoffs inthe Barton plant in late 1971. Pursuant to the existingcollective-bargaining agreement, former Glencoe em-ployees who had extensive seniority with Glencoecontinued to work while Barton employees with lessseniority were laid off. At this point theBarton em-ployees became disenchanted with the existing agree-ment and the record shows that several complainedabout the seniority provision to Union Vice PresidentCecil and other union officials. Sometimelater, and inpreparation for bargaining on a new contract, ideaswere solicited from the employees by the union stew-ards as to proposed contract changes. "Dovetailing"of seniority was one of the major items which theemployees wanted changed.The record shows that in March, as a result ofdisagreement between International Vice PresidentMcKiernan and the union members as to whether theUnion should seek a change in the seniority provision,the Union sought and received an opinion letter froma private attorney which expressed to the Union thatthe dovetailing provision was an appropriate subjectfor bargaining and could be negotiated out of exis-tence by mutual agreement of the parties. This letterwas thereafter given to Kraus who would be handlingnegotiations for Barton. It also appears that Interna-tional Vice President McKiernan contacted the Inter-nationalUnion'scounsel to determine if thedovetailing arrangement could be eliminated during645the upcoming bargaining. McKiernan was instructedthat the dovetailing arrangement could be changed.Thereafter, some 41 proposals, including the proposalto amend the dovetailing provision, were agreed uponby the negotiating committee and were subsequentlyapproved by a vote of the membership.At the firstnegotiatingsession the Union advancedits proposals which had been approved by the mem-bership. At this meeting Barton rejected the proposalregarding seniority along with many other proposals.However, during subsequentsessionstentative agree-ment was reached on September 22, 1972, for a newcollective-bargainingagreementto be effective as ofJuly 1, 1972. The new contract provisions,includingthe provision for "endtailing" of seniority for purpos-es oflayoff and recall and "dovetailing" seniority forall other purposes, were ratified by the membership ofthe Union on October 12, 1972.Testifying as to the reason for his bargaining on andagreeingto the endtailing provision Barton's chief op-erationsofficer,Kraus, indicated that during thecourse of bargaining the endtailmg provision urged bythe Union was really a provision urged by the mem-bership at large and he was doubtful during the courseof bargaining that the union officers could control themembership because of the "strongfeeling"in thisregard.Following the execution of the contract some addi-tionallayoffs occurred and, because of the change inthe seniority provisions, former Glencoe employeeswere laid offat times.But for the change in contractterms, these Glencoe employees would not have beenlaid off.In assessingthe parties' course of conduct in thiscase, I am guided by the Supreme Court teachings setforth inAeronautical Industrial District Lodge 727 v.Campbellet al.,337 U.S. 521 (1949), andFord Motor-Company v. Huffman,345 U.S. 330 (1953). In theAer-onauticalLodge 727case,supraat 525, the Court ob-served as to the essence of collective bargaining that:It is of the essence of collective bargaining thatit is a continuous process. Neither the conditionsto which it addresses itself nor the benefits to bysecured by it remain static. They are not frozeneven by war.Thereafter, the Court noted that collectivebargainingregularly leads to seniority systems and seniorityrights of employees, but by its holding in that case thecourt indicates that not even these sytems and rightsremain static,and that a collective-bargaining repre-sentativeiswithin its authority when,in the generalinterestsof those it represents,it agreesto allow union 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDchairmen certain advantages in retention of their em-ployment, even to the prejudice of veterans otherwiseentitled to greater seniority.Thereafter, in theFord Motorcasesupraat 337-338,theCourt again alluded to the latitude permittedunions in discharging their statutory duty of repre-senting the employees:Any authority to negotiate derives its principalstrength from a delegation to the negotiators ofa discretion to make such concessions and acceptsuch advantages as, in the light of all relevantconsiderations, they believe will best serve theinterests of the parties represented. A major re-sponsibility of negotiators is to weigh the relativeadvantages and disadvantages of differing pro-posals.Continuing, the Courtstated:Inevitably differences arise in the manner anddegree to which the terms of any negotiatedagreement affect individual employees andclasses of employees. The mere existence of suchdifferences does not make them invalid. Thecomplete satisfaction of all who are representedis hardly to be expected. A wide range of reason-ableness must be allowed a statutory bargainingrepresentative in serving the unit it represents,subject always to complete good faith and hones-ty of purpose in the exercise of its discretion.Ibelieve, after carefully considering the course ofconduct as described in record testimony, that theUnion accepted that "wide range of reasonableness"permitted it and in "complete good faith and honestyof purpose" advanced, negotiated, and approved the1972 contract. Clearly, in my view, neither its conductor position, nor the conduct or position of Barton,violated the Act.My colleagues seize upon certain remarks made byUnion Official Ken Cecil, in an election campaignsometime after the contract was signed, to find thatthe Union violated its duty of fair representation. Inmy view these remarks merely reveal that Cecil seizedupon the ending of dovetailing to improve his electionstanding. These remarks in no way establish that theUnion's motivation in bargaining over the seniorityprovision was to insure the election of Ken Cecil.Indeed, as I have noted above, Cecil advanced theproposal involving revision of the seniority provisionat the insistence of the employees affected by theprovision.Moreover, the membership approved theproposal before bargaining commenced. Further-more, the Union and International Vice PresidentMcKiernan were sufficiently concerned to solicit fur-ther legal opinions before proceeding, a course highlyunlikely if the only purpose was to assure Cecil's elec-tion. Similarly, even Kraus realized that the proposalhad extremely strong support from the employees andconcluded that the union officers probably couldn'tcontrol the members on this single issue. Plainly, theparties were not out to satisfy Cecil's future electionambitions, but were out to arrive at a reasonable solu-tion to the employees demands.APPENDIX ANOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT encourage membership in, or ac-tivities on behalf of, Distillery, Rectifying,Wineand AlliedWorkers' InternationalUnion ofAmerica, Local 23, AFL-CIO, or any other labororganization of our employees, by reducing theseniority of any of our employees pursuant to acollective-bargaining agreement or otherwise, orin any other manner discriminating against ouremployees in regard to their hire or tenure ofemployment, or any term or condition of em-ployment, except to the extent permitted by Sec-tion 8(a)(3) of the Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed by Section7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) ofthe Act.WE WILL restore Edward Humes, Lucy Stone,Samuel A. Cambron, Charles E. Ball, A. D. Lan-ham, Charles Miles, James R. Hutchins, CharlesE.Mattingly, Edwin C. Walker, Joseph J.Riggs,Charles Greenwell, William E. Welch, and LeliaFields to their former positions on the seniorityroster or to such higher positions on the roster towhich they may be entitled if employees of higherseniority have since terminated their employ-ment with the Company for all purposes, togeth-er with all the rights pertaining to those positions.WE WILL jointly, with the above-named Union, BARTON BRANDS,LTD.647make whole Edward Humes, Lucy Stone, SamuelA. Cambron, Charles E. Ball, A. D. Lanham,CharlesMiles, James R. Hutchins, Charles E.Mattingly, Edwin C. Walker, Joseph J. Riggs,Charles Greenwell, William E. Welch, and LeliaFields for any loss of pay they may have sufferedbecause of the discrimination against them.BARTONBRANDS, LTD.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 3003, 550Main Street, Cincinnati, Ohio 45202, Telephone 513-684-3686.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT cause or attempt to cause BartonBrands, Ltd., to discriminate against EdwardHumes, Lucy Stone, Samuel A. Cambron,Charles E. Ball, A. D. Lanham, Charles Miles,James R. Hutchins, Charles E. Mattingly, EdwinC.Walker, Joseph J. Riggs, Charles Greenwell,William E. Welch, and Lelia Fields, or any otheremployee in violation of Section 8(a)(3) of theAct.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL notify Edward Humes, Lucy Stone,Samuel A. Cambron, Charles E. Ball, A. D. Lan-ham, Charles Miles, James R. Hutchins, CharlesE.Mattingly, Edwin C. Walker, Joseph J.Riggs,Charles Greenwell, William E. Welch, and LeliaFields and said Company that we have no objec-tions to the restoration of said employees to theirformer positions on said Company's seniorityroster, or to such other positions to which saidemployees may be entitled together with all therights pertaining to those positions.WE WILL jointly, with Barton Brands, Ltd.,make whole said Edward Humes, Lucy Stone,Samuel A. Cambron, Charles E. Ball, A. D. Lan-ham, Charles Miles, James R. Hutchins, CharlesE.Mattingly, Edwin C. Walker, Joseph. J. Riggs,Charles Greenwell, William E. Welch, and LeliaFields for any loss of pay they may have sufferedbecause of the discrimination against them.DISTILLERY,RECTIFYINGWINE AND ALLIED WORK-ERS INTERNATIONAL UNIONOFAMERICA,LOCAL 23,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard's Office, Federal Office Building, Room 3003,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Administrative Law Judge: This pro-ceeding tried before me at Louisville, Kentucky, on August28 and 29,1 involves two complaints pursuant to Section10(b) of the National Labor Relations Act, as amended(herein the Act),2 said complaints having been consolidatedfor trial by Order dated July 17. The complaintsallege in1Thisand all dates herein mentionedare 1973,unless otherwise stated.2 In Case 9-CA-7816-1 the complaint issued July 17, on a charge filedJune 4 and served June 5. In Case 9-CB-2286,the complaint issued March15, on a chargefiledOctober 10, 1972,and amended November 6 and 20,1972, and served October 13 and November 9 and 27, 1972, respectively. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDsubstance that on September 22, 1972,BartonBrands, Ltd.(hereinBarton orRespondent Company); and Distillery,Rectifying Wine and Allied Workers International Unionof America, Local 23, AFL-CIO (hereinLocal 23 or Re-spondentUnion), entered intoa collective-bargainingagreementwhich had the effect of reducing the seniority ofmembers ofRespondent Union employed by RespondentCompany, which subsequently caused certainof said em-ployees to lose employment, and that Respondent Compa-ny and Respondent Union, respectively, thereby violatedSection 8(a)(1) and (3), andSection 8(b)(2) and (IXA) of theAct. For reasons hereafter more fully detailed, I find andconclude that the evidence fails to establish any violation ofthe Act, and accordingly recommend that both complaintsbe dismissedin their entirety.At the trial, full opportunity was afforded all parties tointroduce relevant and material evidence,to examine andcross-examine witnesses, to argue orally on the record, andto submitbriefs.Oral agrumentswere waived by the parties.Briefs submitted by the General Counsel, and bothRespon-dents, have been duly considered. Upon the pleadings, stip-ulations of counsel, the evidence, including my observationof thedemeanor of the witnesseswhile testifying, and theentire record in the case, I make the following:FINDINGS OF FACT 3A. BackgroundFor many years Barton and Glencoe Distilling Company(herein Glencoe) were separately owned and operated com-panies in Bardstown,Kentucky,engaged in the productionand sale of alcoholic beverageswith Local 23representingthe production and maintenance employees of both compa-nies in separate units.' Separate collective-bargaining agree-ments between said employers and the Union were ineffect.'Sometime in or prior to 1969, Glencoe suffered sub-stantial business reverses which finally resulted in Glencoeselling all its assets and plant facilities to Barton on or aboutAugust 31, 1969. At the time of this purchase transactionGlencoe had only about five unit employees on its payroll,and some 25 or 30 in layoff status, some of whom had notworked for as much as 8 to 10 years.No question of succes-sorship is involved in this case.With the consummation of the aforesaid purchase agree-ment,Paul Kraus,chief operations officer of Barton's enter-prise at Bardstown, Kentucky, and whose duties includedthe handling of labor relations for the Company, arrangedfor and in separate meetings addressed all Barton and Glen-coe employees, including those who were then in layoff3No issue of commerceor labororganization is presented.The com-plaints allege,and by answer duly filed or by stipulation at the trial, Re-spondentsadmittedfactswhich establishthesejurisdictionalelements. Ifind those facts tobe as pleaded or stipulated.4 Initially Barton operated under the name of Barton Brands,Inc. Sometime subsequent to September 1, 1969, the name was changed to BartonBrands,Ltd., and all timessinceithas operated under that name. Thisinvolved nochangein the identity of that employer.SA contractbetween Bartonand the Unionwas executed effective fromJuly 1, 1%9, to June 30, 1972. This contractwas renewedeffectiveJuly 1,1972, to June 30, 1975. A contract with Glencoewas effectivefrom July 1,1966, toJune 30, 1969, whichwas never renewed.status.Also in attendance at these meetings were officialsof Local 23,as wellas John McKiernan, a vice president ofthe International,and Regional Director for its Region 2,which includes Kentucky. Kraus explained in both of thosemeetingsthatBarton hasextensive plans for expansion ofboth the original and newly acquired plants, such as theconstruction of a new bottling plant and railroad siding.Kraus admits that at bothof these meetingshe assured theemployees that Barton planned to accept as its own theGlencoe employees, including the recall of those in layoffstatus; there would be no lack of work; and he recommend-ed that the two groups of employees agree to "dovetailing"the seniority of the Barton and former Glencoe employeesinto one list.Both groups voted in favor of Kraus'sugges-tion. Accordingly, Barton and Local 23 amended their thenexistingcontract,6 effective November 28, 1969, providingfor the "dovetailing" of seniority as above indicated.As so frequently happens, future events do not alwaysoccur as anticipated. For reasons Barton deemed adequate,neither the railroad siding nor the new bottling plant wasbuilt, resulting in a substantial reduction in its volume ofproduction. This resulted in some layoffs in the Bartonplant in late 1971. On these occasions pursuant to the "do-vetailing"agreement, former Glencoe employees who hadextensiveseniority with Glencoe, continued to work, whileBarton employeeswho had worked longer for Barton thanhad the former Glencoe employees, were laid off. This, asto be expected, caused considerable dissatisfaction amongthe Barton employees affected by the lay-offs. Accordingly,as the timeapproachedto negotiatewith Barton for a con-tract to replace the one to expire on June 30, 1972, theemployees were asked for suggestions as to what they want-ed in a new contract. The Barton employees requested thatthe Union seek a modification of the then existing contractthat would result in a seniority roster based only on lengthof service with Barton.B. The Unfair Labor Practices AllegedIn the bargaining negotiations that commenced early in1972, among the proposals advanced by the Union was onedesigned to accomplish the result requested by the Bartonemployees. Although this was at first rejected by the Com-pany, ultimately the parties agreed upon a provision whichbecame a part of the contract ratified on October 12 retro-active to July 1, 1972, which provides: -PERSONS EMPLOYEDAT DISTILLED SPIRITS PLANT-KY 4 AT AU-GUST 31,1%9 AND WHO WERE ON THE SENIORITYLIST OF GLENCOEDISTILLINGCOMPANY AT AUGUST 31,1%9 PURSUANT TO THE COL-LECTIVEBARGAININGAGREEMENTBETWEENTHE UNION ANDGLENCOE DISTILLING COMPANYSHALL BE DEEMED EMPLOYEESCOVEREDBY THIS AGREEMENT AS OF SEPTEMBER 1, 1969 ANDSHALL,FOR THE PURPOSES OF THIS AGREEMENT, BE CREDITEDWITH THE SENIORITYTHEY HAD ATTAINEDAS OFAUGUST 31,1%9AS SUCH EMPLOYEESOF GLENCOEDISTILLINGCOMPANY, EXCEPTFOR PURPOSESOF LAY-OFF AND RECALL,WHENEVERCONTINU.OUS SERVICEOR SENIORITY IS REQUIRED FOR BENEFITS AND6 That contracthad been executedOctober 2retroactiveto July 1, 1969,and expiring June30, 1972. BARTONBRANDS,LTD.649PRACTICES UNDER THIS AGREEMENT, IT SHALLBE INTERPRETEDTO INCLUDE CONTINUOUS SERVICE OR SENIORITY ATTAINED ASAN EMPLOYEE OF GLENCOE DISTILLING COMPANY ASHEREIN-ABOVE SET FORTH. FOR THEPURPOSES OF DETERMINING THE OR-DER OF LAY-OFF AND RECALLS ONLY,PERSONS EMPLOYED ATDISTILLED SPIRITS PLANT KY 4 AT AUGUST31, 1%9 AND WHO WEREON THE AFORESAID SENIORITY LIST OF GLENCOEDISTILLINGCOMPANY SHALLBE CREDITEDWITH SENIORITY COMMENCINGSEPTEMBER 1, 1%9.During this period of negotiations for the last-mentionedcontract the average unit employmentat Bartonwas 223, 12of whom were former Glencoe employees. Following theexecution of the contract, additional layoffs occurred, andbecause of the above-quoted contract provision, the 12 for-mer Glencoe employees were laid off at varioustimes in late1972 and in 1973. The parties stipulated that but for saidcontract provision, said 12 employees would not have beenlaid off at the various times they were?C. Contentions and ConclusionsThe General Counsel's contention that the facts of thiscase establish a violation of Sections 8(b)(1)(A) and (2) onthe part of the Union, and 8(a)(3) and (1) on the part of theCompany, is predicated on his interpretation of the Board'sdecision inMiranda Fuel Oil Company, Incorporated,140NLRB 181. In that case the Union, because itfelt an em-ployee had with the employer's consent taken a vacation ata time when it was inappropriate for him to do so, prevailedupon the employer to reduce that employee's position onthe seniority register substantially below the position he wasentitledunder the collective-bargaining contract.TheBoard concluded that the Union's conduct violated Section8(b)(1)(A) and (2) of the Act, because it was in contraven-tion of its duty of fair representation owing to all employeesin the unit, and that the employer violated Section 8(a)(3)and (1) of the Act, by acquiescing in the Union's demand.The Board's conclusions in that regard were distilled fromthe Supreme Court's holding in theWallace Corporation v.N.L.R.B.,323 U.S. 248, 255;Steel v. Louisville & NashvilleRailroad Co., et al.,323 U.S. 192, 202;Tunstall v. Brother-hood of Locomotive Firemen & Engineers,323 U.S. 210: andFord Motor Company v. Huffman,345 U.S. 330, 337. TheBoard reasoned [pp. 184-185];... The privilege of acting as an exclusive bargainingrepresentative derives from Section 9 of the Act, and aunion which would occupy this statutorystatusmustassume`the responsibilityto act as genuine representa-tive of all the employees in the bargaining unit.' Thus,the Supreme Court has observed that: `The duties of abargaining agent selected under the terms of the Actextends beyond the mere representation of the interestof its own group members.By itsselection as bargainingrepresentative, it has become the agent of all the employ-ees, charged with the responsibility of representing theirinterest fairly and impartially.'rThe complaint in Case 9-CA-78101, names 13 employees allegedly inthis category. At the trial the General Counsel amended that paragraph ofthe complaint to delete all reference to M. L. Stone, thus reducing thenumber of discriminatees to 12.... Viewing these mentioned obligations of a statuto-ry representative in the context of the `right guaranteedemployees by Section 7 of the Act' to bargain collec-tively through representatives of their own choosing,we are of the opinion that Section thus gives employeesthe right to be free from unfair or irrelevant or invidi-ous treatment by their exclusive bargaining agent inmatters affecting their employment. This right of em-ployees is a statutory limitation on statutory bargainingrepresentatives,andwe conclude that Section8(b)(IXA) of the Act accordingly prohibits labor orga-nizations, when acting in a statutory representative ca-pacity, from taking action against any employee uponconsiderations or classifications which are irrelevant,invidious, or unfair... .We further conclude that a statutory bargaining repre-sentative and an employer also respectively violate Sec-tion 8(b)(2) and 8(a)(3) when, for arbitrary or irrelevantreasons or upon the basis of an unfair classification, theunion attempts to cause or does cause an employer toderogate the employment status of an employee .. .[citations omitted.]The General Counsel concludes fromMiranda,that whenthe Union in the instant case proposed and ultimately ob-tained the employer's agreement to the "entailing" provi-sion of the 1972 contract, it caused the former Glencoeemployees (approximately 12 in number), to loose substan-tial seniority rights which they acquired by the "dovetail-ing" amendmentto the 1969 contract, thereby giving theBarton employees substantial rights they did not have underthat agreement, and argues, to quote from his brief (p. 5),that "to say that the present situation is unlikeMirandawould be to find a distinction without a difference." I amunable to agree. The falacy in his argument, I find andconclude, lay in what appears to me to be his unsupportedassumption, that under the facts disclosed by this record,what the Union did was based, in the language ofMiranda,"upon considerations or classifications which are irrelevant,invidious, or unfair."InFord Motor Company, supra,the Supreme Court noted,that although the collective-bargaining representative hasthe duty to "make an honest effort to serve the interests ofall . . . [members of the unit] without hostility to any" (345U.S. at 337), that in performing that duty:Inevitably differences arise in the manner and degreeto which the terms of any negotiated agreement affectindividual employees and classes of employees. Themere existence of such differences does not make theminvalid. The complete satisfaction of all who are repre-sented is hardly to be expected. A wide range of reason-ablenessmust be allowed a statutory bargainingrepresentative in serving the unit it represents, subjectalways to complete good faith and honesty of purposein the exercise of its discretion. [345 U.S. at 338] 8Itmay be noted that inFord Motor Company,supra, the facts were thatFord and UAW had entered into a collective-bargaining agreement contain-Continued 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith these principles in mind it is obvious that Respon-dent Union found itself in an awkward position when itdeveloped that because Barton did not proceed with itstheretofore promised expansion program, diminution inwork opportunities and layoffs resulted. Self-interest obvi-ously dictated to the Barton employees that they shouldregard as unfair the "dovetailing"agreementwhich resultedin former Glencoe employees having seniority over employ-ees who had longer periods of service with Barton, andself-interestequally dictated to the former Glencoe employ-ees that they make every effort to retain the seniority rightswhich they acquired by the "dovetailing"amendment,albeitthat they had no legal claim and could not enforce suchseniority but for the amendment. It is plain that in thisposture it was utterly impossible for the Union to pursueany course that would satisfy both groups. So long as itsresolution of the problem it faced meets the test of reason-ableness-as I find and conclude it does- 9 its action inthat regard is subject to challenge only upon a showing thatitwas motivated by bad faith or dishonesty of purpose.FordMotor Company v. Hoffman, supra; Vaca v. Sipes,386 U.S.171;Simon Levi Company,181NLRB 826.In an effort to establish that Respondent Union acted inbad faith and out of anamosity toward the 12 former Glen-coe employees who lost their seniority by "entailing" agree-ment, the General Counsel relies on statements made to atleast someof those employees by officials of the Union, thaton the next layoff the former Glencoe employees would gowhile the Barton employees would be working; that theUnion owed the former Glenco employees nothing, andwould do nothing for them.10 Additionally, the GeneralCounsel points to the fact that the Barton employees faroutnumbered the former Glencoe employees, that the offi-cers of the Union, to insure their success in the then upcom-ing union election, simply curried favor with Bartonemployees, and sacrificed the former Glencoe employees, inorder to insure reelection. I find these factors to be insuffi-cient to establish that the Union's action was motivated byanamosity toward the former Glenco employees as such. Tome the remarks were no more than a wayof expressing,perhaps with less tact than might otherwise have been used,that the "dovetailing" agreement produced results whiching a seniority provisionwhich providedin substance that a person who leftthe employmentof Ford toenter the military service would,upon return fromhis service, be creditedwith seniorityfrom the date of his initial employment,while those who were firsthiredaftertheirmilitary service,would uponcompletion of a satisfactoryprobationaryperiod, be credited with seniorityfor the total period of theirmilitary serviceplus the period of theiremploy-mentby Ford. As the Supreme Courtpointed out in fn.7 of its opinion, theprovision resulted in some veterans who had no preservice employment withFord, having seniorityoverveterans who had such preservice employment.The theoryof the complaint in that case was-and SixthCircuitso held (195F.2d, 170)-thatthe seniority provision thereinvolvedconstituted a breachby the union of itsduty of fairrepresentationimposed bythe National LaborRelationsAct. As aboveindicated,the Supreme Court reversed that holding.9Indeed,the General Counsel does not contend to thecontrary.10Although this testimony is in dispute,I find it unnecessary to resolve theconflict.For purposesof thisDecision,Ihave assumed thatall credibilityissues would be resolved in favor of the GeneralCounsel.they regarded as inequitable, and that they would seekmeans to endthat inequality." The claim that the Unionofficials took the action they did to curry favor with themajority of the employees in order to insure their reelection,isnothing more than the fact of life that a candidate foroffice cannot prevail unless he convinces a majority of theelectorate to support him. That the former Glencoe employ-ees constituted a minority, was for them unfortunate, but itdoes not amount to the anamosity necessary to establishthat the Union breached its duty of fair representation ow-ing to those whom it represents.Keeley v. Refined Transport& Terminal Corp., 71LRRM 2627, 2631 [E. D. Mich. 1969].Accordingly, I find and conclude that both complaintsherein should be dismissed in their entirety."Upon the foregoing findings of fact, I state the following:CONCLUSIONS OF LAW1.Respondent Company is an employer within themeaning of Section 2(2) of the Act, and isengaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Union is the collective-bargaining repre-sentative of Respondent Company's employees in an appro-priate unit.4.The General Counsel has failed to establish by a pre-ponderance of the evidence that Respondent Unionbreached its duty of fair representation owing to the afore-said employees, or that it or Respondent Company engagedin any unfair labor practice proscribed by the Act, as al-leged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, Iissue the following recommended:ORDER 13The complaints herein are dismissed in their entirety.11The facts here area far cryfrom those prevailing inRed Ball MotorFreight,Inc.,140NLRB 1237, 1234, reliedon by theGeneral Counsel, wherethe Board found a violation of Section 8(b)(l)(A), based on the fact that oneof the two unions competingfor employeesupport in a Board-conductedelection, promised that itifprevailed in theelection,the contract with theemployer would provide that its members would have seniority over themembers of the competing union.Accordingly, I find that the case inappositehere.12 1 have not overlooked the contention advancedby boththe RespondentUnion and RespondentCompany, thatthe Board should defer action in thismatter pending resolutionof theissues under the grievance and arbitrationprovisions of the contract,but I regard the contention as without merit. Asthe contract providesthat only the Union or theemployer may invokearbitration,the suggestionthatthe fate of the employees involved be left inthe hands of either of those parties,which wouldput the party in the positionof processing a grievance against itself, has all the earmarks of the suggestionthat a fox be put in charge of the henhouse.See NationalRadio Company,Inc., 198 NLRBNo.1;The Seng Company,205 NLRB No. 36.13 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof the NationalLabor Relations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and order,and all objections thereto shall be deemedwaived forallpurposes.